        Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
HOWARD MAYFIELD,
                                                              OPINION AND ORDER
                            Plaintiff,
                                                                   20-cv-269-bbc
              v.

EMILY PEISSIG, FINK, FAIT, MERBACH,
KEVIN CARR and S. NOVAK,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff Howard Mayfield, who is incarcerated at the Columbia Correctional

Institution, alleges that defendants violated his rights under the due process and equal

protection clauses, the Eighth Amendment and state negligence law when they denied him

previously-approved drug and work release programming and placed him in unsanitary

conditions in a maximum security prison with greater restrictions than a work release center.

Plaintiff’s proposed complaint is before the court for screening under 28 U.S.C. § 1915A.

Also before the court is plaintiff’s motion for court assistance in recruiting counsel. Dkt. #2.

       For the reasons explained below, I find that plaintiff’s allegations fail to state a

constitutional claim upon which relief may be granted. Accordingly, I am dismissing this

case and directing the clerk of court to record a strike in accordance with 28 U.S.C. §

1915(g). Plaintiff’s motion for court assistance in recruiting counsel will be denied as moot.

       Plaintiff alleges the following facts in his complaint.




                                               1
       Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 2 of 9



                                 ALLEGATIONS OF FACT

       Plaintiff Howard Mayfield is currently incarcerated at the Columbia Correctional

Institution, where most of the defendants are employed. S. Novak is the warden, Fink is a

housing manager, Fait is an offender classification specialist, Peissig is a social worker and

Merbach is a correctional classification manager. Defendant Kevin Carr is the Secretary of

the Department of Corrections.

       On September 16, 2019, plaintiff was classified as “minimum security” and approved

for work release and a transfer to a work release center in Milwaukee, Wisconsin. Because

there were no beds available at the work release center, plaintiff was transferred to Columbia,

a maximum security prison, where he was scheduled to participate in “drug programming”

until May 22, 2020. However, Columbia lacked resources to provide drug programming for

plaintiff because of staff shortages and multiple lockdowns. On January 3, 2020, defendants

Fait, Merbach, Fink and Peissig agreed to change plaintiff’s drug program start date from

February 10, 2020 to October 26, 2020. The delay effectively eliminates plaintiff’s

opportunity to transfer to a work release program because of the timing of his release date.

(There is no work release program at Columbia.)

       After plaintiff was transferred to Columbia on September 19, 2019, he was placed in

a barracks housing unit that is fenced inside the prison but subject to the same rules.

Plaintiff began having skin, scalp and fungal nail infections, which he attributes to being

housed in close-quarters and a“filthy” environment. According to plaintiff the barracks is

a “breeding ground” for various “infectious germs and diseases.” The walls of the barracks



                                              2
       Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 3 of 9



are covered in dirt, there are no filters in the air exchangers, the plumbing often backs up in

the bathrooms, the kitchen and shower walls are covered in mildew, the shower drains are

often clogged, bugs enter the building from outside and the mattresses and pillows are worn

and cracked, making it easy for bedbugs to flourish.



                                         OPINION

       Plaintiff’s claims can be grouped into two categories: (1) the delay in his placement

in drug and work release programming and (2) the conditions of his confinement. I will

address each category below. However, one initial matter merits attention.

       Although plaintiff says that he is bringing a class action lawsuit, he is the only named

plaintiff and he has not included any allegations in his complaint about the experiences of

other prisoners. Even if plaintiff had made such allegations and other plaintiffs had signed

the complaint, plaintiff could not represent them in this lawsuit, Nocula v. UGS Corp., 520

F.3d 719, 725 (7th Cir. 2015) (noting that one pro se litigant cannot represent another);

Georgakis v. Illinois State University, 722 F.3d 1075, 1077 (7th Cir. 2013) (“A nonlawyer

can’t handle a case on behalf of anyone except himself.”), or act as a class representative

under Federal Rule of Civil Procedure 23(a). Howard v. Pollard, 814 F.3d 475, 478 (7th

Cir. 2015) (“[I]t is generally not an abuse of discretion for a district court to deny a motion

for class certification on the ground that a pro se litigant is not an adequate class

representative.”).




                                              3
       Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 4 of 9



                                  A. Lack of Programming

       Plaintiff alleges that defendants denied him his protected liberty interest in a work

release program without due process. However, in Meachum v. Fano, 427 U.S. 215 (1976),

the United States Supreme Court held that the Constitution does not grant inmates a liberty

or property interest in their classifications or prison assignments. Relying on that holding,

the Court of Appeals for the Seventh Circuit concluded that the opportunity to be assigned

to a work camp or participate in a work release program does not create a liberty or property

interest because a prisoner is not entitled to the benefit. DeTomaso v. McGinnis, 970 F.2d

211, 212 (7th Cir. 1992) (citing Joihner v. McEvers, 898 F.2d 569 (7th Cir. 1990)). See

also DeWalt v. Carter, 224 F.3d 607, 613 (7th Cir. 2000) (prisoners have no liberty or

property interest in their prison jobs). The rules regarding the work release program, e.g.,

Wis. Admin. Code DOC § 324.05, make clear that prisoners are not entitled to participate

in the work release program; they merely have the opportunity to participate pending

approval by the relevant authority. Grisle v. Jess, 2017 WL 3274214, at *3 (E.D. Wis. Aug.

1, 2017) (holding same).       Therefore, plaintiff’s loss of drug programming and the

opportunity to transfer to a work release center does not implicate a liberty interest for

which plaintiff was entitled to procedural due process.

       Plaintiff also alleges that he has an equal protection claim for being treated differently

from other inmates approved for work release who are transferred to work release centers.

Specifically, he alleges that inmates like him with drug program needs are discriminated

against because they must first attend a drug program at a maximum security prison before



                                               4
        Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 5 of 9



being transferred to a work release center. In circumstances like plaintiff’s, where “disparate

treatment is not based on a suspect class and does not affect a fundamental right, prison

administrators may treat inmates differently as long as the unequal treatment is rationally

related to a legitimate penological interest.” Flynn v. Thatcher, 819 F.3d 990, 991 (7th Cir.

2016). Here, plaintiff alleges that all inmates with drug program needs are treated similarly

but that inmates without drug program needs are treated better. Prison classifications are

presumed to be rational and will be upheld if any justification for them can be conceived.

Id. (citing Indiana Petroleum Marketers & Convenience Store Association v. Cook, 808 F.3d

318, 322 (7th Cir. 2015); Johnson v. Daley, 339 F.3d 582, 586 (7th Cir. 2003). Requiring

inmates to undergo drug programming at a maximum security institution before being

released into a less restrictive setting is presumably appropriate and related to a legitimate

penological interest. Accordingly, plaintiff’s allegations do not state a claim under either the

due process or equal protection clause.



                               B. Conditions of Confinement

       The Eighth Amendment requires prison officials to provide prisoners with “the

minimal civilized nature of life’s necessities,” including sanitary conditions of confinement.

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Gray v. Hardy, 826 F.3d 1000, 1005 (7th

Cir. 2016); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). Prison officials violate the

constitution if they are “deliberately indifferent to adverse conditions that deny ‘the minimal

civilized nature of life’s necessities.’”   Farmer, 511 U.S. at 834.         “[C]onditions of



                                               5
         Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 6 of 9



confinement, even if not individually serious enough to work constitutional violations, may

violate the Constitution in combination when they have ‘a mutually enforcing effect that

produces the deprivation of a single, identifiable human need.’” Budd v. Motley, 711 F.3d

840, 842-43 (7th Cir. 2013) (citation omitted). See also Thomas v. Illinois, 697 F.3d 612,

614-15 (7th Cir. 2012) (when assessing objective severity of unsanitary conditions, court

must consider their nature and duration, as well as any resulting physical or psychological

harm).

         Plaintiff’s allegations about clogged plumbing, the walls of the barracks being covered

in dirt and mildew, no filters in the air exchangers and worn mattresses and pillows are not

sufficient to suggest that he was deprived of the “minimal civilized nature of life’s

necessities.” Although plaintiff’s living conditions may be uncomfortable or even harsh at

times, inmates do not have a constitutional right to be free from all discomfort. Hudson v.

McMillan, 503 U.S. 1, 9 (1992) (“routine discomfort is ‘part of the penalty that criminal

offenders pay for their offenses against society’”) (internal citation omitted); Estate of

Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (“[C]onditions “may be

uncomfortable, even harsh, without being inhumane.’”).

         Plaintiff alleges that he developed various skin infections after being transferred to

Columbia and contends that the close quarters and general uncleanliness of the barracks

expose him and other inmates to possible infection or disease. However, his allegations are

speculation and do not suggest that he or other inmates faced any significant health and

safety risks that were attributable to the close quarters in the barracks. Conner v. Schwenn,



                                                6
        Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 7 of 9



No. 19-cv-921-bbc (W.D. Wis. Feb. 21, 2020) (finding same with respect to plaintiff’s

allegations of exposure to possible disease and infection). Although plaintiff alleges that he

saw dirt and mildew on the walls, his allegations do not suggest that he was actually exposed

to mildew in a way that could create a real and significant risk of harm. Inmates have a right

to adequate ventilation, but to be unconstitutional, the ventilation must be so poor as to

constitute punishment. Shelby County Jail Inmates v. Westlake, 798 F.2d 1085, 1087 (7th

Cir.1986). Plaintiff’s allegation that the air exchangers do not have filters does not suggest

that he or other inmates faced a substantial risk of serious harm to their health. Similarly,

plaintiff’s general allegations about worn bedding, “bugs” entering from outside and the

shower drains backing up suggest occasional inconveniences that do not singly or in

combination amount to a constitutional violation. For example, plaintiff’s allegations do not

suggest that the showers were inoperable, he was denied access to shower facilities, he was

not provided with clean bedding or the bugs he saw were so numerous to create a health-

threatening infestation. E.g., Akindele v. Arce, 2017 WL 467683, at *4 (N.D. Ill. Feb. 3,

2017) (“Although the plumbing malfunction is unfortunate, no record evidence suggests that

Akindele was unable to maintain basic personal hygiene despite the presence of a

non-flushing toilet that was covered by a towel.”); Mims v. Hardy, 2013 WL 2451149, at

*9 (N.D. Ill. June 5, 2013) (summarizing cases) (“[S]hort-term breakdown of an inmate’s

in-cell plumbing where the inmate is otherwise provided with food, beverages, access to

showers, and access to toilets, does not rise to the level of a constitutional violation.”). Cf.

Harris v. Fleming, 839 F.2d 1232, 1234–36 (7th Cir.1988) (keeping prisoner in “filthy,



                                               7
        Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 8 of 9



roach-infested cell,” without toilet paper for five days, soap and other toiletries for ten days,

not sufficiently serious to state Eighth Amendment claim). Therefore, plaintiff has failed to

state an Eighth Amendment conditions of confinement claim against any of the defendants.



                                    C. Recording of Strike

       Because plaintiff’s complaint fails to state any claim upon which relief may be

granted, I will direct the clerk of court to record a strike against plaintiff under 28 U.S.C. §

1915(g). Turley v. Gaetz, 625 F.3d 1005, 1009 (7th Cir. 2010) (plaintiff incurs strike when

entire action is dismissed as frivolous, malicious or for failure to state claim).



                                            ORDER

       IT IS ORDERED that

       1. This case is DISMISSED for plaintiff Howard Mayfield’s failure to state a

constitutional claim upon which relief may be granted. A strike shall be recorded in

accordance with 28 U.S.C. § 1915(g).

       2. Plaintiff’s motion for court assistance in recruiting counsel, dkt. #2, is DENIED

as moot.




                                               8
        Case: 3:20-cv-00269-bbc Document #: 23 Filed: 06/02/20 Page 9 of 9



       3. The clerk of court is directed to enter judgment in favor of defendants and close

this case.

       Entered this 2d day of June, 2020.

                                            BY THE COURT:

                                            /s/

                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                                  9
